DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Le Blanc et al. 2018/0088887.
       The PG Pub to La Blanc discloses in 5a -5d a display unit 63(first display) that is outside the vehicle and a display unit 62(second display) inside the vehicle. The external display unit changes the outside of the vehicle to display information from a trusted message that knows the users identity as disclosed in Figures 3a-3d. Paragraphs 26-46 describe these features with car computer 62 that controls the displays. 
[0026] Turning now to FIGS. 3A to 3D, a method 30 of trusted vehicle messaging may include receiving a communication from one or more of an internal vehicle component or an external communication system at block 31, composing a trusted message to be displayed in response to the received communication at block 32, and managing a content to be displayed on one or more displays supported by a body of a vehicle at block 33. For example, the method 30 may further include determining if the received communication is from a trusted source at block 34. The trusted message may include, for 

[0027] Some embodiments of the method 30 of trusted vehicle messaging may further include determining a position of a viewer relative to the one or more displays at block 36, and changing a readable direction of the display in accordance with the determined positioned of the viewer relative to the one or more displays at block 37. The method 30 may also include darkening all or a portion of the one or more displays to reduce a perceived brightness of a bright light source at block 38.

[0028] Some embodiments of the method 30 may further include determining if a viewer proximate to the one or more displays is a trusted viewer at block 39, and preventing the display of the trusted message if the viewer is not determined to be a trusted viewer at block 40. For example, the method 30 may also include discontinuing the display of the trusted message after one or more of an expiration of the trusted message, a period of elapsed view time, a communication received from the trusted viewer to indicate that the message no longer needs to be displayed, or the trusted viewer is determined to no longer be proximate to the display at block 41.

[0029] The method 30 may be implemented in a trusted vehicle message system or apparatus such as, for example, system 10 or apparatus 20 described herein. More particularly, hardware implementations of the method 30 may include configurable logic such as, for example, PLAs, FPGAs, CPLDs, or in fixed-functionality logic hardware using circuit technology such as, for example, ASIC, CMOS, or TTL technology, or any combination thereof. Alternatively, or additionally, the method 30 may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as RAM, ROM, PROM, firmware, flash memory, etc., to be executed by a 

[0030] Advantageously, embodiments described herein may solve a problem of communicating with people outside a vehicle without resorting to writing a note on a piece of paper (e.g. and sticking it to the vehicle, putting it on the dashboard, or leaving it under a windshield wiper). Specifically, embodiments may provide a system, an apparatus, and/or a method of trusted communication on behalf of the vehicle owner/driver with people and systems around the car. For example, an embodiment may use a smartphone application to generate a secure document or message that can be displayed on a vehicle surface that is visible from outside the vehicle. On the smartphone side, secure authentication and communication techniques are known such as those that provide payment applications (e.g. APPLE PAY and various wallet apps for IPHONE operating system (IOS), ANDROID PAY and various wallet apps for the ANDROID operating system). Advantageously, embodiments of a trusted vehicle message system may extend these secure authentication and communication techniques to the vehicle.

[0031] Turning now to FIGS. 4A through 4D, a car 50 may include an embodiment of a trusted vehicle message system including a transparent flexible OLED display 51 overlaid onto the front windshield 52 of the vehicle (see FIG. 4B). The display 51 may alternatively be affixed to any surface where it can be 

[0032] Some embodiments of a trusted vehicle message system may advantageously provide ways of displaying secure receipts and trusted messages, text and graphics onto a surface of the vehicle to communicate with the people and systems outside the car. Additionally, some embodiments may provide a temporal experience so that the display of information goes away when no longer needed.

[0033] Embodiments may be better understood through example usage scenarios. In one example usage scenario, the driver has arrived at her destination in the city. She has the option to park in a parking garage or at a curbside spot. Her car navigation system informs her that since her appointment is only an hour long, it will be cheaper and quicker to park at the curb. Upon parking, the car automatically pays for one hour of parking (e.g. through a cloud service) and displays an electronic receipt on the transparent thin film display on the windshield or the flat screen display on the door glass (e.g. or both displays). If the driver's meeting runs long, the car will automatically pay for extended parking. At 6 pm, paid parking turns to free parking, and the receipt on the dash fades away. Advantageously, embodiments of the trusted vehicle message system may improve vehicle security. For example, if a parking receipt/permit only displays to enforcement personnel, a thief may not determine if the vehicle is for a visitor versus a resident, or how long the driver might be away from the vehicle.



[0035] In the example above, after the driver has paid for parking, the receipt may first display inside the car reading from left to right relative to the driver for the driver to confirm that the receipt is in order (e.g. the receipt may appear to be reversed or mirrored relative to a viewer outside the car). When the driver leaves the car, the system may reverse the reading direction so that the receipt now reads normally to a viewer outside the car. Advantageously, in accordance with some embodiments of a trusted vehicle message system, the position of the viewer relative to one or more of the displays may be determined automatically and the system may automatically change the readable direction of the display in accordance with the determined positioned of the viewer relative to the one or more displays. In addition, or alternatively, the system may change the readable direction of a display based on user input (e.g. the user says “flip display”).

[0036] In another example usage scenario, the owner's car is often used by her twin daughters to drive to school. The owner has replaced the high school parking tag that used to dangle from the rear view mirror with a new electronic parking permit. The car recognizes when it is parked at school and displays 

[0037] In another example usage scenario, the driver likes to camp and hike in a remote area when she has a free weekend. She is often away overnight. Since cellphone coverage is spotty on the mountain, hikers often leave notes on their dash to inform others how long they will be away. Instead of leaving paper notes, the driver uses a note that is displayed on her windshield. She notes when she expects to return and a phone number to call if she hasn't returned by then. The note is only displayed when a viewer is detected to be near the car, advantageously saving power when no one is viewing the note.

[0038] In another example usage scenario, when the driver purchased her car, she opted for a feature that displays information for first responders in case of emergency. If the driver is ever in an accident and incapacitated, information is displayed on the windshield that includes the number of occupants, key medical history that could be important on the scene, contact information and data on the severity of the impact.

[0039] In another example embodiment, displays may overlay all glass windshield and door glass surfaces on the car. The displays may be made to turn opaque and reflect heat away from the vehicle, which advantageously lowers the interior temperature of the vehicle and provides privacy for the interior of the vehicle (e.g. to deter theft). Advantageously, embodiments of the trusted vehicle message system may improve vehicle and/or occupant security. If the display blacks out the windows, then a thief may not determine if a person is in the car or if a purse or electronic device was left on a seat.



[0041] In another example embodiment, a display may be located near a license plate area. The trusted vehicle message system may automatically pay for, update, and display vehicle registration information (or other appropriate information for the license plate area).



[0043] In another example, the vehicle trusted message system may display bumper sticker messages (e.g. at the owner/driver's discretion) or advertisements on the exterior vehicle displays. For example, the owner may agree to a lower, subsidized vehicle cost by agreeing to permit advertisements on the exterior displays. For example, when parked in a commercial area the IVI system may use a location subsystem such as a GPS to identify local businesses to pay to advertise on the exterior displays of the vehicle. The advertising content may be authenticated and communicated over a short range or long range (e.g. cellular) wireless communication system to the IVI system.

[0044] Turning now to FIGS. 5A to 5D, an embodiment of a trusted vehicle message system 60 may include a smart device 61 (e.g. a smartphone, see FIG. 5A), a computer 62 in the vehicle to determine what and when to display information or change the display opacity, etc. (e.g. an IVI system, see FIG. 5B), one or more displays 63 on one or more display surfaces 64 on the vehicle (e.g. glass surfaces, see FIGS. 5C and 5D), and software to allow the smart device 61 and/or the car computer 62 to determine what to display on the respective surfaces 64. Advantageously, the car computer 62 may provide a method to securely display information obtained from the phone and/or from onboard sensors.

[0045] The car computer 62 may also determine when and for how long to display the information. In some embodiments of the system 60, the display 63 may be a transparent display and the car computer 62 may toggle the display 63 between a transparent mode and a display mode. In some embodiments of 

[0046] Some embodiments may not require the smart device 61 or a cloud connection to instantiate various usages of the system 60. For example, depending on the size of the display (e.g. the whole windshield), the car itself could determine when to turn the display opaque (e.g. based on the car being turned off for security or privacy and/or a heat sensor indicating that heat reflection is warranted). When not in use, the display area may become transparent or semi-transparent. Embodiments may find utility in various number of displays and various display sizes. In the example of FIG. 5C, the display 63 may be located in the lower left corner of the windshield 64 (from the driver's perspective). Other embodiments may locate a display along the top of the windshield 64 or even the entire windshield 64. Some embodiments may use trusted messages to implement a heads-up display (HUD) over part or all of the windshield 64.

    PNG
    media_image1.png
    805
    682
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. ‘887.
         The PG Pub as described above discloses all features of the claimed invention, but for language settings. The use of user defined languages is old and well known in user settings of vehicle display systems and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Le Blanc with language preferences in order to communicate with the user.
                                                                                PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661